Citation Nr: 0713298	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-22 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to June 
1947.  He died in May 2004.  The appellant is the veteran's 
surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

In connection with this appeal the appellant testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in September 2006; a transcript of the 
hearing is associated with the claims file.

The Board notes that, following the appellant's September 
2006 hearing, she submitted additional private and VA medical 
records directly to the Board.  The Board observes that the 
appellant waived agency of original jurisdiction (AOJ) 
consideration of the VA records.  See 38 C.F.R. § 20.1304 
(2006).  Therefore, the Board may properly consider the newly 
received VA treatment records.  However, she did not waive 
AOJ consideration of the private medical records.  Even so, 
the Board finds that a remand is not necessary for the AOJ to 
consider the newly submitted evidence.  In this regard, the 
Board notes that some of the private records are duplicative 
of the evidence already contained in the claims file and, 
moreover, as the Board herein grants the appellant's claim, 
there is no prejudice in proceeding with a decision in this 
matter as the disposition is entirely favorable to the 
appellant.


FINDINGS OF FACT

1.  The veteran died in May 2004, and the immediate cause of 
his death was pneumonia and the underlying cause was 
lymphoma, with chronic obstructive pulmonary disease (COPD) 
listed as a significant condition contributing to death but 
not resulting in the underlying cause.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD).  

3.  The competent medical evidence of record demonstrates 
that the veteran's alcohol abuse is a result of service-
connected PTSD. 

4.  The competent medical evidence of record demonstrates 
that the veteran's alcohol abuse as secondary to PTSD was a 
contributory factor in his death. 


CONCLUSION OF LAW

The cause of the veteran's death is related to a disease that 
is proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the 
cause of the veteran's death herein constitutes a complete 
grant of the benefit sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 and the implementing regulations.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Pertinent regulations provide for a grant of 
secondary service connection where a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

The veteran died in May 2004, and the immediate cause of his 
death was pneumonia and the underlying cause was lymphoma, 
with COPD listed as a significant condition contributing to 
death but not resulting in the underlying cause.  At the time 
of the veteran's death, service connection was in effect for 
PTSD, evaluated as 50 percent disabling.  Service connection 
was also in effect for residuals of a gun shot wound to the 
buttocks rated 20 percent and residuals of gun shot wounds to 
the right arm and shoulder rated 20 percent.  A total rating 
based on individual unemployablity was also in effect.

The appellant contends that service connection is warranted 
for the cause of the veteran's death as alcohol abuse, 
claimed as proximately due to service-connected PTSD, 
contributed to his fatal pneumonia and COPD.  For the 
following reasons, the Board finds that the appellant's 
contention is supported by the competent medical evidence of 
record and, therefore, service connection for the cause of 
the veteran's death is warranted. 

The Board notes that C. Thomson, M.D., Diplomate, American 
Board of Forensic Psychiatry, has submitted three statements 
in support of the appellant's claim, as well as his treatment 
records.  Dr. Thomson indicated that he knew the veteran as 
the husband of his primary patient, the appellant, whom he 
had followed since November 1997.  Dr. Thomson's records 
reflect treatment of both the veteran and the appellant.  

In a June 2004 statement, Dr. Thomson stated that the veteran 
drank heavily, smoked, and became so weakened that he was 
admitted to Courtyard Nursing Home where he died of pneumonia 
after a brief visit home where he again drank heavily because 
of his PTSD.  

In a March 2005 statement, Dr. Thomson stated that alcoholism 
is often the result of self-medication for the anxiety 
associated with PTSD.  He opined that it was fair to conclude 
that it was more likely than not that the veteran's death 
from pneumonia following alcohol-induced delirium was 
contributed to by his alcoholism, which, in turn, had its 
genesis in his self-medication with alcohol for the anxiety 
associated with PTSD.

In August 2006, Dr. Thomson stated that the veteran had an 
established history of PTSD following his war wounds with 
shrapnel in the arm and buttocks, for which he received the 
Purple Heart.  He also indicated that the veteran drank 
heavily, smoked heavily, and his behavior, at times, was 
quite erratic.  Dr. Thomson opined that he had little doubt 
that the veteran's drinking and smoking were his attempts at 
self-medication for his long-standing post-traumatic stress 
anxiety disorder.  Dr. Thomson further stated that there was 
little doubt in his mind that the veteran's chronic anxiety 
disorder was a major contributing factor to his chronic 
alcoholism and to his smoking and subsequent COPD.  Dr. 
Thomson reported that the fact that the veteran improved 
while under supportive around the clock nursing and medical 
care should not refute the contribution that his documented 
PTSD made to his behavioral problems and eventual demise.  
Dr. Thomson stated that it was more likely than not that the 
veteran's PTSD did, in fact, contribute to his death.  Dr. 
Thomson concluded that there was a fairly clear chain of 
events that would make it more likely than not that the 
veteran's PTSD contributed to his alcoholism, that his 
alcoholism and associated smoking induced COPD increased the 
likelihood of his developing pneumonia.  

The Board finds that Dr. Thomson's opinion is supported by 
the medical evidence of record.  In this regard, the Board 
notes that, in addition to the veteran's fatal pneumonia, 
lymphoma, and COPD, such reflect diagnoses of depression, 
anxiety, PTSD, and alcohol abuse.  Also, in a September 2002 
record from the Woodland Clinic Medical Group, it was noted 
that the veteran's past medical history included COPD 
secondary to alcohol abuse.  Additionally, a May 2003 VA 
examination conducted for the purpose of evaluating the 
veteran's PTSD reflects that the veteran had a history of 
alcohol abuse and continued to have two drinks daily.  The 
examiner diagnosed PTSD and alcohol abuse.  The examiner 
stated that the veteran's alcohol abuse was related to his 
attempt to cope and deal with his PTSD symptoms through self-
medication.  In February 2004, Dr. Thomson noted that the 
veteran had been admitted to the Courtyard Nursing Home in 
January after he had become so frail from continuous drinking 
that his wife could no longer care for him at home.  In the 
nursing home, it was noted that the veteran had angry 
outbursts.  Dr. Thomson further noted that while the veteran 
was cheerful and pleasant with him, he believed there was an 
underlying depression.  Dr. Thomson stated that he did not 
recommend resuming the veteran's previous self-treatment with 
alcohol.  Also, in March 2004, records from the Sutter Davis 
Hospital show that the veteran continued to smoke and drink.  
He was afraid to die and felt depressed with the situation, 
which the alcohol probably made worse.  

Based on the foregoing, the Board finds that the veteran's 
alcohol abuse was proximately due to his PTSD as he used 
alcohol to self-medicate his service-connected psychiatric 
symptoms.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).  The Board notes that Section 8052 of 
the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. 
No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C.A. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2006).  As the present 
claim involves post-service alcohol abuse secondary to a 
service-connected disorder, these provisions do not preclude 
a grant of service connection for the cause of the veteran's 
death.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001). 

Therefore, the Board finds that the competent medical 
evidence of record demonstrates that the veteran's alcohol 
abuse is proximately due to service-connected PTSD and that, 
in turn, his alcohol abuse was a contributory factor in his 
death.  Therefore, service connection is warranted for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2006).


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


